PER CURIAM.
We find no reversible error in any of the rulings of the trial court on the sufficiency of the pleadings or the admissibility of evidence. While plaintiff in error was a quasi trustee and perhaps could have been held accountable to plaintiff below in an equity suit calling for an accounting, yet as the case was made there was a complete and adequate remedy at law.
The serious question presented by the record is the objection, not made in the court below, that the jurisdiction of the court does not appear of record so far as the suit is based on an assigned claim of Thomas Crowley to Samuel Crowley, because it is not shown that the said assignor, Thomas Crowley, could have maintained an action to recover in the Circuit Court if an assignment had not been made. We find that the record does show that Thomas Crowley of Buchanan county, Mo., resided — i. e., had a domicile — in Buchanan county, Mo., and that he lived there. We think that this brings the case within the ruling in Sun Printing & Publishing Ass’n v. Edwards, 194 U. S. 377, 24 Sup. Ct. 696, 48 L. Ed. 1027, and therefore we may hold that the jurisdiction in question sufficiently appears. The evidence in the case warranted the directed verdict.
The judgment of the Circuit Court is affirmed.